Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated July 6, 2012 to Successor prospectus dated May 1, 2008 Soloist prospectus dated May 1, 2012 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying investment options under your contract.Effective August 1, 2012, the name of the investment options will be updated as indicated below: CURRENT NAME UPDATED NAME Nationwide Bond Fund: Class D Nationwide Bond Fund: Institutional Service Class Nationwide Fund: Class D Nationwide Fund: Institutional Service Class Nationwide Government Bond Fund: Class D Nationwide Government Bond Fund: Institutional Service Class Nationwide Growth Fund: Class D Nationwide Growth Fund: Institutional Class
